Mr. Justice Thomas delivered the opinion of the court: This is claim for $5,000.00 for injuries which claimant alleges she sustained on account of being struck by an automobile. It is charged that a trailer which was attached to a State truck struck an automobile and caused the automobile to strike claimant and thereby she was severely bruised and injured. The accident occurred March 5, 1930, on North Adams Street in Peoria. Neither the declaration nor the facts show any liability on the part of the State. If the injury was caused by the negligence of either the driver of the truck or the owner of the automobile claimant has a cause of action against the one whose negligence caused it. But because the truck was being driven by an employee of the State does not make the State liable. The rule that the State is not liable for injuries caused by the negligence of its agents and employees is so well established that a citation of authorities is unnecessary. The claim is therefore denied and the case dismissed. On May 14, 1931, upon petition for rehearing, the following additional opinion was filed: •Claimant has filed a petition for rehearing in this case but has pointed out no reason why one should be granted. The petition states there is no direct proof that the employees of the State were negligent. Certainly if its employees were not negligent the State is not legally liable for the injury. The petition for a rehearing is denied.